                                                                            ctzfkK'
                                                                                  a OFFICEtJ.s.Dlsm counr
                                                                                    ATROANOKE
                                                                                        F      ,VA
                                                                                         ILED
                      IN TH E UN ITED STA TES D IST RIC T C O UR T
                     FO R TH E W EST ER N DISTR IC T O F W R G IN IA              DEC 26 2218
                                 RO AN O K E D W ISIO N                         JULIA C.
                                                                               BY:
                                                                                    DEPU     LZRK
U NITED ST ATE S O F AM EW CA                      )
                                                   )
      V.                                           )CriminalNo.7:18-mj-00149
                                                   )
BRIAN DAVID HILL
                                         O RD ER


       Thism attercnm ebeforethisCourton 12/26/2018,ptlrsuantto aPetition forRevocation

tmdersupervisedreleaseâom theM iddle DistrictofNorth Carolina. The court,on it'som l

m otion,findsthatthereisreasonablecausetobelievethatdefendantm ay besufferingfrom a

m entaldefectrendering him m entally incompetenttotheextentthatheistmableto understand

thenatureand consequencesoftheproceeding againsthim orto assistproperly in hisdefense.

The Courtalso findsthatitisnecessary to determ ine the existence ofinsanity atthe tim e ofthe

offense.

       Therefore,itishereby ORDERED pttrsuantto Title 18,Urlited StatesCode,Sections

4241(b)and42424$,thatthedefendant,BrianDavidHill,becommittedtothecustodyofthe
Attorney Generalforaperiodnottoexceedforty-sve(45)daysin accordancewithTitle 18,
UnitedStatesCode,Section 4247(b)and(c).ThisCourtrecommendstotheAttorney General
the facility atFederalCorrectionallnstitm ion,Butner,North Carolitlaforhospitalization and

treatment.Furtherm ore,theUnited StatesM arsha'
                                              lshalltransportdefendantto a suitablefacility

when suffcientspace fordefendantbecom esavailable.

       Upon thecompletion oftheexnmination,theexnmining psycM atrist/psychologistshall

reporthis/herfindingstotheCourtwith acopy thereoftoRandy Cargill,cotmselforthe

defendant,FederalPublicDefendersOffice,Suite420,210 FirstStreetSW ,RoanokeVA



   Case 7:18-mj-00149-RSB Document 6 Filed 12/26/18 Page 1 of 2 Pageid#: 7
24011;andKariM tmro,AssistantU.S.Attorney,310FirstStreet,SW ,Room 906,Roanoke,

VA 24011;astothefollowingmatterspursuanttoTitle18,United StatesCode,Section42474c),
andshallincludeinfbrmationasdizectedin Title18,UnitedStatesCode,Section4247(c)(1),(2),
(3),(4)(A)and(B):1)defendant'shistoryandpresentsymptoms;2)adescriptionofthe
psychiatric,psychological,atldmedicalteststhatwereemployedalldtheirresults;3)the
examiner'sûndings;and4)theexnminer'sopinionsastodiagnosis,prognosis;whetherthe
person issuffedng f'
                   rom am entaldiseaseordefectrendering him mentally incom petentto the

extentthatheisunabletounderstand thenatureand consequencesoftheproceedingsagainst

him orto assistproperly inlzisdefense;and whetherthedefendantwasinsaneatthetime ofthe

offense chr ged.TheUnited StatesM arshalshallarrangeforreturzltransportfrom thefacility to

thisdivisionupon beingnotifed by thefacility thatithascompleted itsevaluation.

       TheClerk ofthisCourtshàllcertifya copy ofthisOrderto each ofthefollowing:United
StatesM arshal,W estem D istrictofVirginia,Roanoke,V irgirlia;R andy Cargill,counselforthe

defendant;KG M unro,AssistantU .S.Atto'm ey,Roanoke,VA ;and U.S.Probation Oftice,

R oanoke,V irginia.

                                                 Enter:;.z(zJ/'%deF-
                                                              I       .



                                                 RobertS.Ballou
                                                 United StatesM agistrateJudge




   Case 7:18-mj-00149-RSB Document 6 Filed 12/26/18 Page 2 of 2 Pageid#: 8
